Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 1 of 8




               Exhibit 2
       Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 2 of 8




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY REID, et al.,                    :
                                         :
      Plaintiffs,                        :   CLASS ACTION
                                         :
      v.                                 :   No. 18-CV-0176
                                         :   Honorable John E. Jones, III
JOHN WETZEL, et al.,                     :
                                         :
      Defendants.                        :


                         NOTICE OF CLASS ACTION
                    PROPOSED SETTLEMENT AND HEARING

      A settlement has been proposed in a class action lawsuit about the rights of

prisoners sentenced to execution and confined within the Capital Case Units

(“CCU”) of the Pennsylvania Department of Corrections (“DOC”). The Court will

have a hearing to decide whether to approve the settlement. This Notice contains a

summary of the proposed settlement and information about the hearing and your

right to object to or comment on the settlement.

Background of the Lawsuit

      On January 25, 2018, Anthony Reid, Ricardo Natividad, Mark Newton

Spotz, Ronald Gibson, and Jermont Cox, filed this lawsuit on behalf of themselves

and all current and future death-sentenced prisoners in the Commonwealth of

Pennsylvania. Their Complaint alleges that policies and practices of the DOC
       Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 3 of 8




relating to such prisoners violate the Eighth and Fourteenth Amendments to the

United States Constitution. On April 3, 2018, the Court certified this case to

proceed as a class action on behalf of “all current and future death-sentenced

prisoners in the Commonwealth of Pennsylvania.” John Wetzel, Robert Gilmore,

and Tammy Ferguson (collectively the “Defendants”) deny that they have violated

any constitutional rights of the Plaintiffs and the Class. The suit did not and does

not seek money damages for the Plaintiffs or the Class.

Summary of the Settlement Agreement

      Copies of the settlement agreement will be available for review in the day

room of each institution’s CCU. Below is a summary of the class benefits from the

agreement:

      Development of a General Population Setting in the CCU

      The CCU will no longer be classified as a Level 5 housing unit requiring

enhanced security protocols. It will instead be operated as a general population

unit, albeit one populated exclusively by death-sentenced prisoners. Accordingly,

going forward Plaintiffs and the Class will be provided with all the rights and

privileges afforded to prisoners housed on standard general population units at the

various institutions of the DOC system. By operating the CCU as a general

population housing unit, Plaintiffs and the Class will no longer be subjected to

strip-searching, shackling, tethering, or other physical restraints when moving



                                          2
        Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 4 of 8




about within the unit. They will no longer have clothing of a different color than

that worn by non-CCU prisoners, they will be permitted to obtain on-unit and off-

unit jobs, and they will be permitted to use the telephone on a daily basis. And,

they will have access to congregate religious activities.

      Plaintiffs and the Class will be offered at least 42.5 hours of out-of-cell time

per week. These out-of-cell activities will include, but are not limited to, yard and

outdoor exercise, “Block out” time, law library, congregate meals, treatment or

counseling team meetings, religious worship and congregation, work assignments,

and organized educational or vocational programming, treatment or recreational

programming. Activities such as showers, medical appointments, attorney

meetings, classification or disciplinary hearings, or court hearings, however, will

not count toward the 42.5 hours of out-of-cell time.

      Plaintiffs and the Class will receive re-socialization assistance to help with

this transition. Plaintiffs and Class members whose participation in out-of-cell

opportunities falls below 25 hours in two weeks within any rolling four-week

period will have a meeting with their treatment team in a confidential setting, and a

written action plan will be created to help them engage in more activities out-of-

cell. Every 90 days, a licensed psychologist will conduct a written audit of all

group programs in the CCU to determine the nature and quality of the




                                          3
        Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 5 of 8




programming and to assess whether the programming addresses the needs of the

Plaintiffs and the Class.

      CCU Prisoner Discipline

      Plaintiffs and the Class will be subject to the same disciplinary rules and

procedures as prisoners housed in standard general population units.

      Physical and Mental Baseline Evaluations

      Within six months of the Court’s final approval of the settlement, the DOC

will arrange for Plaintiffs and the Class to receive physical and mental health

evaluations by independent and licensed physicians for the purposes of

establishing baselines. The mental health evaluations will include an inquiry into

and assessment of the impact of previous long-term restrictive housing on each

Plaintiff and Class member. These evaluations, including any modifications that

result from any dispute between the parties, shall become part of the Plaintiff’s and

Class member’s institutional medical record to be referred to for all follow-up

treatment. Plaintiffs and Class members have the right to decline to participate in

these evaluations if they so choose.

      Phased Contact Visitation

      Within 30 days after the Court’s final approval of the agreement, Plaintiffs

and the Class will be permitted to have contact visits with their attorneys and

spiritual advisors. Within 60 days after the Court’s final approval of the



                                          4
        Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 6 of 8




agreement, Defendants will allow each Plaintiff and Class member to have at least

one contact visit per month with individuals who have been approved for the

individual Plaintiff’s or Class member’s visitor list. Within 180 days after the

Court’s final approval of the agreement, Defendants will allow all visits of

Plaintiffs and Class members to be contact visits lasting at least one hour, unless an

individual determination is made by the Superintendent that contact visits for a

particular Plaintiff or Class member present a serious security threat.

      Monitoring and Termination of the Agreement

      The agreement provides for a period of monitoring by an independent

compliance monitor. The parties have selected Rick Raemisch to serve as that

monitor. During this period, the monitor will report to the Parties and the Court on

the DOC’s implementation of the terms of the agreement.

      Payment of Plaintiffs’ Attorneys’ Fees and Costs

      Once the parties had reached agreement on all substantive provisions of their

settlement, they commenced negotiations regarding payment of Plaintiffs’

attorneys’ fees and costs. The parties have agreed that the DOC will pay Plaintiffs’

counsel’s costs and reasonable attorneys’ fees, in an amount to be determined by

the court. Plaintiffs have requested reimbursement of $__________________ in

costs and $__________________ in attorneys’ fees already incurred in this

litigation. Defendants have also agreed to pay reasonable fees and costs to the



                                          5
         Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 7 of 8




Plaintiffs’ attorneys and their experts for time spent in the monitoring phase of the

litigation, and to pay Plaintiffs reasonable attorneys’ fees and costs, including

expert costs, if Plaintiffs are the prevailing party in any proceedings to enforce the

terms of the Agreement. The parties have represented that their agreement

concerning the payment of costs and attorneys’ fees had no impact on the

substantive relief to the class reflected in the Agreement.

Fairness Hearing; Objections to the Proposed Settlement

        The Court will hold a hearing in this case at the address below on

____________________ ____, 2020 at __________ to decide whether to approve

the settlement. If you do not like the settlement or any part of it, you may object to

it. If you wish to comment on or object to the proposed settlement, you may do so

by appearing, via counsel, at the fairness hearing or by sending a letter, marked

“Class Settlement in Reid v. Wetzel, No. 18-CV-0176” and postmarked by

____________________________, to the address below:

                           Clerk of Court, United States District Court
                           Ronald Reagan Federal Bldg. & U.S. Courthouse
                           228 Walnut Street
                           Harrisburg, PA 17101

Any objections or comments so received will be posted to the public docket in this

case.




                                           6
      Case 1:18-cv-00176-JEJ Document 46-3 Filed 11/18/19 Page 8 of 8




                                        BY THE COURT:




Dated: ____________                     U.S. District Judge John E. Jones III




                                    7
